DETAILED ACTION
Applicant’s amendment filed May 4, 2021 is acknowledged.
Claims 1, 1, 7-9, 11, 15, and 20 have been amended.
Claims 3, 10, and 17 are cancelled, and claims 22-23 have been newly added.
Claims 1, 2, 4-9, 11-16, and 18-23 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 4, 2021 has been entered.

Allowable Subject Matter
Claims 1, 2, 4-9, 11-16, and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone and/or in combination fails to teach and/or fairly suggest, with respect to claim 1, configuring, by an assisted replication device, a flag in a provider multicast interface (PMSI) tunnel attribute of an Ethernet virtual private network (EVPN) type 3 route, wherein the flag indicates a capability of the assisted replicator device; and configuring an IP address of the assisted replicator device as a source IP address of the packet based on the flag in the PMSI tunnel attribute indicating the assisted replicator .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
May 19, 2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477